Case 2:19-cv-00510-GZS Document 24 Filed 06/04/20 Page 1 of 1              PageID #: 120



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  MICHAEL A. CONNOLLY,                      )
                                            )
                        Plaintiff,          )
         v.                                 )      No. 2:19-cv-00510-GZS
                                            )
  DON DORRIS d/b/a Postal Fleet             )
  Services,                                 )
                                            )
                        Defendant           )



              ORDER ON RECOMMENDED DECISION ON OBJECTION
                         TO NOTICE OF REMOVAL


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 16) filed January 14, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that Plaintiff’s Objection to Defendant’s Notice of

  Removal (ECF No. 9) is hereby OVERRULED.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 4th day of June, 2020.
